Per Curiam.
We have deemed it our duty to examine the record in this case, notwithstanding the.appeal had been substantially abandoned. The evidence justifies the claim of the district attorney that the killing of Alice Jackson was a deliberately planned and premeditated murder. There was motive, preparation, lying in wait for opportunity, and a fatal execution of the murderous purpose, under circumstances of great atrocity. The evidence against the defendant was given by disinterested witnesses. It shows that the relations between the deceased and the *145defendant had been meretricious; that the defendant had shot and wounded the deceased on a previous occasion ; that she had left him ; that he sought to regain her society, and that she repulsed him ; that he bad threatened her, and on the morning of the homicide had armed himself with two pistols, and waited for her as she went to the butcher shop and on her return to the house where she was employed followed her in, and shot her several times, twice fatally. His subsequent conduct and declarations corroborate the evidence of the eye-witnesses of the transaction. The defendant sought by his own testimony to show that the deceased shot herself, but his story is so contradictory and incredible as to render it impossible of belief. The facts of the case fully warranted a conviction, and the jury reached the only reasonable conclusion.. There was but one exception to evidence, and that was on the ground that certain' evidence offered was cumulative, and was clearly frivolous.. There were two exceptions to the charge, and both related to statements of fact. The judge corrected one, and submitted it to the jury to find as the other fact referred to. The trial was a fair one, and there is no reason for disturbing the judgment.
Judgment affirmed.
All concur, except Finch, J., absent.